IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 258
                                                   :
         ORDER AMENDING RULE 311,                  :          APPELLATE PROCEDURAL RULES
         341, AND 904 OF THE                       :
         PENNSYLVANIA RULES OF                     :          DOCKET
         APPELLATE PROCEDURE                       :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 14th day of December, 2015, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published
before adoption at 44 Pa.B. 319 (January 18, 2014):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Appellate Procedure 311, 341, and 904 are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2016 for all orders entered on or after that date.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.